DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending of which claims 1, 14 and 20 are in independent form.
	Claims 12, 13 and 19 are objected to.
	Claim(s) 1-3, 14-16 and 20 are rejected under 35 U.S.C. 102(a)(2).
	Claims 4-11 and 17-18 are rejected under 35 U.S.C. 103.

Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive.

Applicant’s Argument:
Applicant argues, on pages 9-11 of the "Remarks”, that “First, Narayanaswamy fails to disclose or suggest "dynamically selecting one of the plurality of forecasting models for each data stream of the plurality of data streams," as recited in claim 1, and therefore Applicant's claim 1 is patentable over Narayanaswamy”; “Further, because Narayanaswamy fails to disclose or suggest "dynamically selecting one of the plurality of forecasting models for each data stream of the plurality of data streams," Narayana cannot disclose or suggest "forecasting a first subsequent value of each data stream using the corresponding selected forecasting model," as recited in Applicant's claim 1”. 

	Examiner's Response:
Examiner respectfully disagrees; Narayanaswamy clearly teaches, dynamically selecting one of the plurality of forecasting models for each data stream of the plurality of data streams (Further, as also depicted in FIG. 1, based on the above-noted input received, the event classifier component 108, the accuracy estimation engine 114 and the resource and cost estimation engine 116 provide input to the model and parameter selection engine 110, which also receives input in the form of budget information, computational resource information, and cost information 104. Based on these received inputs, the model and parameter selection engine 110 outputs a recommendation of one or more models and parameterizations 122 to run ¶ [0016], [0023]. Model recommendation based on the inputs received from resources can be interpreted as dynamically selecting);
forecasting a first subsequent value of each data stream using the corresponding selected forecasting model (Based on these received inputs, the model and parameter selection engine 110 outputs a recommendation of one or more models and parameterizations 122 to run ¶ [0016], and claim 9). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-3, 14-16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Narayanaswamy; Balakrishnan et al. (US 20150253463 A1) [Narayanaswamy].

	Regarding claims 1, 14 and 20, Narayanaswamy discloses, a method for forecasting future values of data streams (See Fig. 1 element 122 and ¶ [0016], [0023]), the method performed by one or more processors of a forecasting system (FIG. 3 is a system diagram of an exemplary computer system on which at least one embodiment of the invention can be implemented.) and comprising: 
receiving information characterizing each forecasting model of a plurality of forecasting models (Additionally, the estimation component 112 receives input in the form of models and parameters 118 as well as relevant historical data 120. The parameters noted via component 118 refer to weather model configuration parameters such as time-step, spatial resolution, cumulus physics schemes, micro-physics options, etc. For each model configuration, there will be a corresponding set of parameters associated therewith. As detailed herein, the accuracy estimation engine 114 uses past weather outputs of various models and parameter combinations and compares such data with observed historical data to determine a suitable set of model configurations for the event under consideration ¶ [0015]); 
retrieving historical data for each data stream of a plurality of data streams, the historical data including at least one or more previous values and a most recently used forecasting model for each data stream of the plurality of data streams (Additionally, the estimation component 112 receives input in the form of models and parameters 118 as well as relevant historical data 120. The parameters noted via component 118 refer to weather model configuration parameters such as time-step, spatial resolution, cumulus physics schemes, micro-physics options, etc. For each model configuration, there will be a corresponding set of parameters associated therewith. As detailed herein, the accuracy estimation engine 114 uses past weather outputs of various models and parameter combinations and compares such data with observed historical data to determine a suitable set of model configurations for the event under consideration ¶ [0015]); 
determining one or more constraints on the forecasting system ("event under consideration" in ¶ [0015]; "user-specified constraints" in ¶ [0024])
dynamically selecting one of the plurality of forecasting models for each data stream of the plurality of data streams by: estimating an accuracy metric for each forecasting model (Further, as also depicted in FIG. 1, based on the above-noted input received, the event classifier component 108, the accuracy estimation engine 114 and the resource and cost estimation engine 116 provide input to the model and parameter selection engine 110, which also receives input in the form of budget information, computational resource information, and cost information 104. Based on these received inputs, the model and parameter selection engine 110 outputs a recommendation of one or more models and parameterizations 122 to run ¶ [0016], [0023]); 
estimating one or more cost metrics associated with each forecasting model (the resource and cost estimation engine 116 provide input to the model and parameter selection engine 110 ¶ [0016]); and 
dynamically selecting the forecasting model of the plurality of forecasting models based at least in part on the estimated accuracy metric, the one or more estimated cost metrics, and the one or more determined constraints (Further, as also depicted in FIG. 1, based on the above-noted input received, the event classifier component 108, the accuracy estimation engine 114 and the resource and cost estimation engine 116 provide input to the model and parameter selection engine 110, which also receives input in the form of budget information, computational resource information, and cost information 104. Based on these received inputs, the model and parameter selection engine 110 outputs a recommendation of one or more models and parameterizations 122 to run ¶ [0016], [0025]-[0027]); and 
forecasting a first subsequent value of each data stream using the corresponding selected forecasting model (Based on these received inputs, the model and parameter selection engine 110 outputs a recommendation of one or more models and parameterizations 122 to run ¶ [0016], and claim 9). 

Regarding claims 2 and 15, Narayanaswamy discloses, wherein the one or more constraints include a maximum computational cost for forecasting future values of each data stream over a time horizon (estimating an accuracy value for each of multiple forecasting models applied to an environmental event related to the given environmental event based on historical data; computing a cost and one or more resource requirements for each of the multiple forecasting models [Abstract], and ¶ [0006], [0007], [0014], [0016]).

Regarding claims 3 and 16, Narayanaswamy discloses, wherein dynamically selecting the forecasting model further comprises jointly selecting the forecasting models for the plurality of data streams based at least in part on the accuracy metric, the one or more cost metrics, and the one or more constraints (estimating an accuracy value for each of multiple forecasting models applied to an environmental event related to the given environmental event based on historical data; computing a cost and one or more resource requirements for each of the multiple forecasting models; and determining an ensemble of one or more of the multiple forecasting models to apply to the given environmental event based on (i) said estimated accuracy value for each of the multiple forecasting models, and (ii) said cost and said one or more resource requirements for each of the multiple forecasting models [Abstract], and ¶ [0006], [0007], [0014], [0016], [0027], [0031]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy in view of Bledsoe; John et al. (US 20180300737 A1) [Bledsoe].

Regarding claims 4 and 17, Narayanaswamy discloses, wherein the one or more cost metrics associated with a respective forecasting model of the plurality of forecasting models comprises an inference cost representing a cost for forecasting the value of a data stream using the respective forecasting model [and a training cost representing a cost for training the respective forecasting model] (estimating an accuracy value for each of multiple forecasting models applied to an environmental event related to the given environmental event based on historical data; computing a cost and one or more resource requirements for each of the multiple forecasting models; and determining an ensemble of one or more of the multiple forecasting models to apply to the given environmental event based on (i) said estimated accuracy value for each of the multiple forecasting models, and (ii) said cost and said one or more resource requirements for each of the multiple forecasting models [Abstract], and ¶ [0006], [0007], [0013], [0014], [0026], [0034], [0035], [0037]).
However Narayanaswamy does not explicitly facilitate a training cost representing a cost for training the respective forecasting model.
Bledsoe discloses, a training cost representing a cost for training the respective forecasting model (Specifically, TSF server 101 can use one or more filters to select a set of entrant forecasting models and avoid training and testing an entire pool of candidate forecasting models. Thus, TSF server 101 executes an informed selection of entrant forecasting models that will participate in an election contest to minimize computational costs associated with training and testing candidate forecasting models that are unlikely to result in the most accurate forecasting estimations or fitness ¶ [0029]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Bledsoe's system would have allowed Narayanaswamy to facilitate a training cost representing a cost for training the respective forecasting model. The motivation to combine is apparent in the Narayanaswamy's reference, because there is a need for self-adaptive forecasting systems that can identify significant data affecting future values of a time-varying phenomena, and able to adapt and optimize forecasting techniques demanded by highly volatile environments.

Regarding claim 5, the combination of Narayanaswamy and Bledsoe discloses, wherein the one or more constraints comprises a constraint that only the dynamically selected forecasting models are to be trained for forecasting the values (Bledsoe: he processor determines a time series characteristic based on the data content, and selects, based on the determined characteristic, a set of entrant forecasting models from a pool of forecasting models stored in the memory. Next, the processor trains each entrant forecasting model with the time series data points to produce a set of trained entrant forecasting models. The processor executes each trained entrant forecasting model to generate a set of forecasted values indicating estimations of the feature of the given entity. Thereafter the processor selects at least one forecasting model from the set of trained entrant forecasting models based on computed accuracy evaluations performed over the set of forecasted values [Abstract]. Also see ¶ [0004], [0029], [0030]).


Regarding claim 6, the combination of Narayanaswamy and Bledsoe discloses, wherein the one or more constraints comprises a constraint that only one forecasting model per data stream is to be used for forecasting the first subsequent value of data stream of the plurality of data streams (Bledsoe: the processor determines a time series characteristic based on the data content, and selects, based on the determined characteristic, a set of entrant forecasting models from a pool of forecasting models stored in the memory. Next, the processor trains each entrant forecasting model with the time series data points to produce a set of trained entrant forecasting models [Abstract], ¶ [0004]. as shown in FIG. 3, during a data ingestion phase, TSF server 101 retrieves or captures time series data and/or data associated with a time series from private data repositories 301…. In some implementations, users and non-person entities can submit and/or configure a data stream with time series data and/or data associated with a time series through an API implemented, for example, in data collector and preprocessing engine 215 discussed above with reference to FIG. 2 ¶ [0058]).


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy in view of DOU; YIPING et al. (US 20200285503 A1) [Dou].

Regarding claim 7, Narayanaswamy teaches all the limitations of claim 1.
However Narayanaswamy does not explicitly facilitate wherein the historical data includes, for each data stream, a most recent training time.
Dou discloses, wherein the historical data includes, for each data stream, a most recent training time (A cloud resource management system trains, through ensemble learning, multiple time series forecasting models to forecast a future idle time of a virtual machine operating on a cloud computing service. The models are trained on historical usage and metric data of the virtual machine [Abstract]. Also see ¶ [0004] and [0012]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Dou's system would have allowed Narayanaswamy to facilitate wherein the historical data includes, for each data stream, a most recent training time. The motivation to combine is apparent in the Narayanaswamy's reference, because there is a need for a cloud resource management to reduce cost and computations power.

Regarding claim 8, the combination of Narayanaswamy and Dou discloses, wherein dynamically selecting the forecasting model further comprises, for each data stream, updating the most recent training time if the selected forecasting model has been trained for forecasting the first subsequent value (Dou: cloud resource management system utilizes a machine learning technique to forecast when a virtual machine hosted by a cloud computing service may become idle at a future time ¶ [0005], [0008], [0012], [0017]. It’s inherent part of the machine learning to always update the models based on the latest training).

Regarding claim 9, the combination of Narayanaswamy and Dou discloses, wherein dynamically selecting the forecasting model further comprises, for each data stream, training the selected forecasting model and updating the most recent training time for the selected forecasting model (Dou: cloud resource management system utilizes a machine learning technique to forecast when a virtual machine hosted by a cloud computing service may become idle at a future time ¶ [0005], [0008], [0012], [0017]).


Claims 10, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy in view of Goldberg; David E. et al. (US 20080183648 A1) [Goldberg].

Regarding claims 10 and 18, Narayanaswamy teaches all the limitations of claim 1.
However Narayanaswamy does not explicitly facilitate wherein dynamically selecting the forecasting model for each data stream further comprises solving an operations research (OR) resource allocation model for the decision variables Xj(i, j, t) and XT(i,j, t), wherein X, (i,j, t) is a binary variable indicating whether or not to use the j-th forecasting model to forecast a value for the i-th data stream at the time t, and XT (i,j, t) is a binary variable indicating whether or not to train the j-th forecasting model for the i-th data stream at the time t.
Goldberg discloses, wherein dynamically selecting the forecasting model for each data stream further comprises solving an operations research (OR) resource allocation model for the decision variables Xj(i, j, t) and XT(i,j, t), wherein X, (i,j, t) is a binary variable indicating whether or not to use the j-th forecasting model to forecast a value for the i-th data stream at the time t, and XT (i,j, t) is a binary variable indicating whether or not to train the j-th forecasting model for the i-th data stream at the time t (see ¶ [0107] and [0166]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Goldberg's system would have allowed Narayanaswamy to facilitate wherein dynamically selecting the forecasting model for each data stream further comprises solving an operations research (OR) resource allocation model for the decision variables Xj(i, j, t) and XT(i,j, t), wherein X, (i,j, t) is a binary variable indicating whether or not to use the j-th forecasting model to forecast a value for the i-th data stream at the time t, and XT (i,j, t) is a binary variable indicating whether or not to train the j-th forecasting model for the i-th data stream at the time t. The motivation to combine is apparent in the Narayanaswamy's reference, because it is desired to provide ways to improve efficiency enhancement for iGAs, while also providing the reliability needed to use iGAs successfully.

Regarding claim 11, the combination of Narayanaswamy and Goldberg discloses, wherein the OR resource allocation model is solved using an integer programming algorithm or a genetic algorithm (Goldberg: see ¶ [0107] and [0166]).


Allowable Subject Matter
Claims 12, 13 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





12/1/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154